



EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of
August 14, 2017 (the “Effective Date”), by and between Lawson Products, Inc., an
Illinois corporation (the “Company”) and Michael G. DeCata (the “Executive”).
1.    At Will Employment
. The Company hereby employs Executive on an “at will” basis, and Executive’s
employment by the Company may be terminated at any time at the option of the
Company or Executive, as the case may be, on the terms and subject to the
conditions set forth in this Agreement.
2.    Position and Duties
. Executive will serve as President and Chief Executive Officer of the Company
and of Lawson Products, Inc., a Delaware corporation (“Parent”), or in such
other capacity mutually agreed to between Executive and the Company by written
amendment of this Agreement. Executive’s duties and authorities will consist of
all duties and authority customarily performed and held by persons holding
equivalent positions in companies similar in nature and size to the Company or
Parent as such duties and authority are reasonably defined, modified and
delegated from time to time by the Board of Directors of Parent (the “Board”).
Executive will report solely to the Board. Executive hereby acknowledges that he
has a fiduciary responsibility and duty of loyalty to the Company and Parent
hereunder. For so long as Executive remains employed, Executive shall, on a
full-time basis, devote his best efforts and his entire business time, energy,
attention, knowledge and skill solely and exclusively to advance the interests,
products and goodwill of the Company and Parent. Executive shall diligently,
competently and faithfully perform the duties assigned to him by the Company and
Parent from time to time.
The duties and services to be performed by Executive hereunder shall be
substantially rendered at the Company’s principal offices, except for travel on
the Company’s business incident to the performance of Executive’s duties.
Executive will not, without the written consent of the Board, which consent
shall not be unreasonably withheld: (i) render service to others for
compensation, or (ii) serve on any board or governing body of another entity. If
an outside activity subsequently creates a conflict with the Company’s business
or prospective business, Executive agrees to cease engaging in such activity at
such time. Executive will observe and adhere to all applicable written Company
policies and procedures adopted from time to time, such as they now exist or
hereafter are supplemented, amended, modified or restated.
3.    Compensation
.
(a)    Base Salary. Executive will receive a base salary of $560,000 per annum
(the “Base Salary”), as modified pursuant to the next sentence, payable in
accordance with the Company’s customary payroll practices (including, but not
limited to, practices regarding timing and withholding) as may be in effect from
time to time. The Base Salary will be subject to periodic review by the
Compensation Committee of the Board (the “Committee”), and may be increased by
the Committee at any time.
(b)    Incentive Plans and Bonuses. Executive will be eligible for additional
performance based compensation, at a target payout level of 100% of Base Salary
(and at such threshold and maximum payout levels as set by the Committee in its
sole discretion), based upon Executive’s ability to meet or exceed the targeted
expectations applicable to his position, as the Committee in its sole discretion
determines with





--------------------------------------------------------------------------------





input from the Executive and in accordance with and subject to the terms of the
Senior Executive Officer Annual Incentive Plan (the “AIP”), or any other
applicable performance based compensation plan or program.
(c)    LTIP. Executive will not be eligible to participate in the Senior
Executive Officer Long-Term Incentive Plan (the “LTIP”) as determined by the
terms of the LTIP and this Agreement from the date of the granted Equity Awards
provided in Section 3(d) through the third anniversary of the date of such
grant.
(d)    Equity Awards.
(i)
Generally. Executive will be eligible for stock options, restricted stock, stock
awards, phantom stock units, stock appreciation units, stock performance rights,
shareholder value appreciation rights or other such equity-based compensation
opportunities from time to time during his employment as determined in the sole
discretion of the Committee (“Equity Awards” which term, for the avoidance of
doubt, shall include all awards under the Equity Compensation Plan and all
awards under the Stock Performance Plan). To the extent so provided, such
equity-based compensation shall be subject to the terms of any applicable
equity-based compensation plan, program and/or award agreement.

(ii)
Special Equity Award. On the date of this Agreement, Parent is making a grant of
(A) 41,000 stock performance rights (“SPRs”) to Executive pursuant to the Lawson
Products, Inc. Amended Stock Performance Plan (the “Stock Performance Plan”),
(B) options for 40,000 shares of common stock (the “Options”) to Executive
pursuant to the Lawson Products, Inc. 2009 Equity Compensation Plan (as amended
and restated effective May 13, 2014, the “Equity Compensation Plan”), (C) 57,934
market stock units (“MSUs”) to Executive pursuant to the Equity Compensation
Plan, and (D) 29,083 restricted stock awards (“RSAs”) to Executive pursuant to
the Equity Compensation Plan (the SPRs, Options, MSUs and RSAs being
collectively referred to as the “Special Equity Award”), which Special Equity
Award is subject to the following:

(w) (i) 17,210 of the SPRs and 16,790 of the Options (“Tranche 1”) will have an
exercise price equal to the closing price of Parent’s common stock on the date
of grant (the “Grant Date FMV”), (ii) 13,667 of the SPRs and 13,333 of the
Options (“Tranche 2”) will have an exercise price equal to the Grant Date FMV
plus $4.00 and (iii) 10,123 of the SPRs and 9,877 of the Options (“Tranche 3”)
will have an exercise price equal to the Grant Date FMV plus $8.00; the SPRs and
Options shall have a term of seven years and, subject to Executive’s continued
employment with the Company, one-third of each of Tranche 1, Tranche 2 and
Tranche 3 of the SPRs and Options shall vest and become exercisable on the
first, second and third anniversaries of the grant date;
(x) The number of MSUs that will vest is based upon share price attainment
determined by the trailing 60 trading day weighted average closing price of the
Company’s common stock on the vesting date of December 31, 2019 (the “Average
Closing Stock Price”), with Executive earning (i) 50% of





--------------------------------------------------------------------------------





the MSUs if the Average Closing Stock Price is $24.50 (“Threshold”), (ii) 100%
of the MSUs if the Average Closing Stock Price is $27.50 (“Target”) and (iii)
150% of the MSUs if the Average Closing Stock Price is $32.00 (“Maximum”); if
the Average Closing Stock Price is less than the Threshold amount, Executive
shall earn no MSUs, if the Average Closing Stock Price is between the Threshold
and Target amount or the Target and Maximum amount, the number of earned MSUs
will be calculated using straight-line interpolation, and if the Average Closing
Stock Price is equal to or greater than the Maximum amount, Executive shall earn
86,901 MSUs; Executive shall be required to hold the shares of common stock
issued upon settlement of the MSUs for a period of two years following the
December 31, 2019 vesting date;
(y) 100% of the RSAs shall vest on the third anniversary of the grant date; and
(z) Subject to any terms explicitly provided in this Agreement, the SPRs
included in the Special Equity Award shall be subject to the terms of the Stock
Performance Plan, and the Options, MSUs and RSAs included in the Special Equity
Award shall be subject to the terms of the Equity Compensation Plan; all Special
Equity Awards shall be subject to the applicable award agreement.
(iii)
Bonus-Related Share Purchases. On or before the tenth day following the payment
of an AIP bonus to Executive, Executive may elect to use all or a portion of his
after tax AIP bonus to purchase shares of the Company’s common stock
(“Bonus-Related Shares”), and in connection therewith shall be entitled to
receive RSAs in an amount equal to the number of shares so purchased (the
“Bonus-Related RSAs”); in the event that Executive is unable to purchase shares
of common stock within the ten-day period as a result of the Company’s insider
trading policy or other restrictions on trading, the applicable share purchases
and associated RSA grant shall be made not later than the fifth day after the
applicable trading restriction is lifted; the Bonus-Related RSAs shall vest on
the third anniversary of the grant date and shall be forfeited if Executive
sells or transfers the Bonus-Related Shares on or prior to the third anniversary
of the grant date; the Bonus-Related RSAs shall be subject to the terms of the
Equity Compensation Plan and the applicable award agreement.

(e)    Benefit Plans. Executive shall receive the following standard benefits;
provided, however, the Company or Parent may modify or terminate such benefits
from time to time to the extent and on such terms as the Company or Parent
modifies or terminates such benefits as provided to other officers:
(i)
coverage under the Company’s group health plan on such terms as provided to
other Company officers;

(ii)
long-term disability insurance coverage;

(iii)
group term life insurance with a death benefit amount of not less than one year
of Executive’s Base Salary, with additional double indemnity coverage;

(iv)
accidental death insurance;






--------------------------------------------------------------------------------





(v)
participation in the Company’s 401(k) plan, profit-sharing retirement plan and
executive deferral plan; and

(vi)
four weeks’ annual vacation under the terms of the Company’s vacation policy for
officers.

The items in Sections 3(b), 3(c), 3(d) and 3(e)(i)-(vi) referred to above, and
any other benefit plans in which Executive may participate pursuant to such
plan’s terms, are collectively referred to herein as “Benefit Plans”.
4.    Termination of Employment
.
(a)    Termination for Cause. Without limitation of the “at will” basis of
Executive’s employment by the Company, the Company may terminate Executive’s
employment for “Cause”, where “Cause” means any of the following:
(i)
violation by Executive of any agreement between Executive and the Company or any
law relating to non-competition, trade secrets, inventions, non-solicitation or
confidentiality;

(ii)
material breach or default of any of Executive’s duties or other obligations or
covenants under this Agreement (except where such breach or default is due to
Executive becoming Disabled (as defined in Section 4(d)) which shall be governed
by Section 4(d)), which has not been cured within 30 days of written notice
thereof to Executive;

(iii)
Executive’s gross negligence, dishonesty or willful misconduct;

(iv)
any act or omission by Executive which has a material adverse effect on the
Company’s business, reputation, goodwill or customer relations;

(v)
conviction of or pleading nolo contendere to a crime by Executive (other than
traffic related offenses);

(vi)
any act or omission by Executive which, at the time it occurs, is in material
violation of any Company policy, such as they now exist or hereafter are
supplemented, amended, modified or restated; or

(vii)
an act of fraud or embezzlement or the misappropriation of property by
Executive.

For purposes of this Agreement, Executive’s employment shall be deemed not to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution of the Board finding that the termination is
for Cause, duly adopted by the Board at a meeting called and held in accordance
with the Company’s bylaws (with Executive to receive notice of the meeting at
the same time as the members of the Board), at which Executive, together with
Executive’s counsel, shall have the right to participate or to present a written
response to the Board’s intention to terminate for Cause. Subject to the
preceding sentence, the Company may terminate Executive’s employment under this
Agreement for Cause (as defined above) at





--------------------------------------------------------------------------------





any time, and Executive’s termination for Cause will be effective immediately
upon the Company mailing or transmitting written notice of such termination to
Executive.
(b)    Termination for Good Reason. Without limitation of the “at will” basis of
Executive’s employment by the Company, Executive may terminate Executive’s
employment for “Good Reason”, where “Good Reason” means any of the following:
(i)
a decrease in Executive’s Base Salary;

(ii)
a material diminution in Executive’s authority, duties or responsibilities;

(iii)
a material change (with such change not to be less than 50 miles) in the
geographic location at which Executive must perform Executive’s services; or

(iv)
any other action or inaction that constitutes a material breach by the Company
of this Agreement.

Executive is entitled to terminate Executive’s employment for Good Reason only
if:
(w)    one or more of the conditions constituting Good Reason occurs without
Executive’s written consent;
(x)
Executive provides notice to the Company of the existence of a condition
constituting Good Reason within 15 days of the initial occurrence of such
condition;

(y)
the Company fails to remedy such condition constituting Good Reason within 30
days of being provided notice of such condition by Executive; and

(z)
Executive voluntarily terminates Executive’s employment within 15 days of the
expiration of the remedy period specified in clause (y).

(c)    Termination Due to Death. Executive’s employment under this Agreement
will terminate upon the death of Executive.
(d)    Termination Due to Disability. Without limitation of the “at will” basis
of Executive’s employment by the Company, if Executive becomes “Disabled” as
such is defined under the Company’s long-term disability insurance policy, the
Company may terminate Executive’s employment. Executive agrees that if Executive
becomes “Disabled”, Executive will be unable to perform the essential functions
of Executive’s position and that there would be no reasonable accommodation
which would not constitute an undue hardship to the Company. Executive’s
termination due to Disability will be effective immediately upon Executive’s
receipt of written notice of such termination from the Company. Such written
notice shall be deemed received, if mailed first class through the U. S. Postal
System, three (3) business days after mailing such written notice to Executive.
(e)    Termination Without Cause by the Company. In furtherance of the “at will”
basis of Executive’s employment by the Company, the Company may terminate
Executive’s employment without Cause upon written notice to Executive.
Executive’s termination without Cause will be effective on the date of
termination specified by the Company in such written notice. Such written notice
shall be deemed received, if mailed first class through the U. S. Postal System,
three (3) business days after mailing such written notice to Executive.





--------------------------------------------------------------------------------





(f)    Voluntary Termination by Executive. In furtherance of the “at will” basis
of Executive’s employment by the Company, Executive may voluntarily terminate
his employment upon oral or written notice to the Company. Executive’s voluntary
termination shall be effective as of the time of such oral or written notice.
(g)    Simultaneous Termination of Director/Officer Positions. Upon the
effective date of termination of Executive’s employment, for any reason
whatsoever, Executive will be deemed to have resigned from any position
Executive may hold as a director and/or officer of Parent, the Company and any
affiliate of Parent or the Company. Parent and the Company are hereby
irrevocably authorized to appoint a nominee to act on Executive’s behalf to
execute all documents and do all tasks necessary to effectuate this Section
4(g).
5.    Payments Due Upon Termination
.
(a)    Payments Due Upon Termination for Cause by the Company, or Voluntary
Termination by Executive. If the Company terminates Executive’s employment for
“Cause” pursuant to Section 4(a) above, or Executive terminates his employment
voluntarily pursuant to Section 4(f) above, the Company shall have no obligation
to Executive, except:
(i)
the Company shall pay Executive no later than the next regularly scheduled
payroll day any accrued and unpaid Base Salary and any accrued and unused
vacation pay through the effective date of Executive’s termination;

(ii)
the Company shall pay Executive any additional payments, awards, or benefits, if
any, which Executive is eligible to receive pursuant to the terms of any
applicable Benefit Plans; and

(iii)
Executive shall be entitled to all post-employment benefits required under
applicable law.

The payments set forth in Sections 5(a)(i)-(iii) are collectively referred to
herein as “Accrued Compensation”.
(b)    Payments Due Upon Termination Without Cause by the Company or for Good
Reason by Executive. Except as provided in Section 5(c) below, if the Company
terminates Executive’s employment without “Cause” pursuant to Section 4(e) above
or if Executive terminates Executive’s employment for “Good Reason” pursuant to
Section 4(b) above (provided that Executive terminates Executive’s employment
within sixty (60) days of the event that constitutes “Good Reason”), the Company
shall have no obligation to Executive, except:
(i)
the Company shall pay Executive any Accrued Compensation;

(ii)
the Company shall pay Executive, subject to Section 5(f), an aggregate amount
equal to 300% of his then current Base Salary, payable in monthly installments,
commencing one (1) month after the effective date of Executive’s termination,
for a period of twenty-four (24) months (the “Severance Period”);

(iii)
Executive shall continue to be covered under the Company’s group health plan
pursuant to Section 3(e)(i) above, including any spousal and dependent






--------------------------------------------------------------------------------





coverage, at active employee rates, for twenty-four (24) months after the
effective date of Executive’s termination, and, thereafter, Executive shall be
eligible to exercise his rights to COBRA continuation coverage with respect to
such group health plan for Executive, and, where applicable, Executive’s spouse
and eligible dependents, at Executive’s expense; and
(iv)
all of Executive’s outstanding unvested Equity Awards that would have otherwise
vested during the Severance Period had Executive remained employed during the
Severance Period, if any, shall immediately vest upon the effective date of
Executive’s termination, and Executive shall have until the earlier of (A) one
year following the effective date of Executive’s termination (or such longer
exercise period that may be provided in an award agreement evidencing such
Equity Award) and (B) the expiration of the term of such Equity Award to
exercise any vested Equity Award that is subject to being exercised. For the
avoidance of doubt, this Section 5(b)(iv) shall apply only to unvested Equity
Awards where vesting is solely service-based (including the SPRs and RSAs
described in Section 3(d)(ii) and the RSAs described in Section 3(d)(iii)), but
shall not apply to unvested Equity Awards where vesting is performance-based in
whole or in part.

During the Severance Period under this Section 5(b), Executive shall, upon
request of the Company, make himself reasonably available on a limited basis
from time to time to consult with the Company regarding the business affairs of
the Company, not more than twenty-four (24) hours in any calendar quarter, and
at times that do not interfere with Executive’s employment time commitments with
any successor employer.
(c)    Payments Due Upon Termination Without Cause by the Company or for Good
Reason by Executive After a Change in Control. In lieu of the payments due under
Section 5(b) above, in the event the Company terminates Executive’s employment
without “Cause” pursuant to Section 4(e) above or if Executive terminates
Executive’s employment for “Good Reason” pursuant to Section 4(b) above
(provided that Executive terminates Executive’s employment within sixty (60)
days of the event that constitutes “Good Reason”), but only in each case within
24 months following a Change in Control as defined in Section 6 below, the
Company shall have no obligation to Executive, except:
(i)
the Company shall pay Executive any Accrued Compensation;

(ii)
the Company shall pay Executive an amount equal to two (2) times Executive’s
then current annual Base Salary, and two (2) times the higher of Executive’s
target bonus with respect to the year in which Executive’s termination occurs or
the actual bonus for the prior year (or, if the target bonus for such year has
not been established as of the date of termination, two (2) times the higher of
the target bonus or the actual bonus for the prior year). Subject to Section
5(f), such amount shall be paid in a lump sum, to the extent a Section 409A
Change in Control has occurred contemporaneously with the Change in Control (or
anytime in the two calendar years prior to the effective date of Executive’s
termination), no later than 30 days after the effective date of Executive’s
termination, or to the extent a Section 409A Change in Control has not occurred
during such period, it shall be paid in 24 equal monthly installments commencing
one month after the effective date of Executive’s termination;






--------------------------------------------------------------------------------





(iii)
Executive shall continue to be covered under the Company’s group health plan
pursuant to Section 3(e)(i) above, including any spousal and dependent coverage,
at active employee rates, for two (2) years after the effective date of
Executive’s termination, and, thereafter, Executive shall be eligible to
exercise his rights to COBRA continuation coverage with respect to such group
health plan for Executive, and, where applicable, Executive’s spouse and
eligible dependents, at Executive’s expense; and

(iv)
all of Executive’s outstanding Equity Awards, if any, shall immediately vest
upon the effective date of Executive’s termination to the extent not already
vested, and Executive shall have until the earlier of (A) one year following the
effective date of Executive’s termination (or such longer exercise period that
may be provided in an award agreement evidencing such Equity Award) and (B) the
expiration of the term of such Equity Award to exercise any Equity Award that is
subject to being exercised.

(d)    Payments Due Upon Termination Due to Death. If Executive’s employment is
terminated due to death pursuant to Section 4(c) above, the Company shall have
no obligation to Executive, except:
(i)
the Company shall pay Executive any Accrued Compensation;

(ii)
the Company shall pay to the beneficiary(ies) identified in writing by Executive
from time to time an amount equal to two (2) times Executive’s then current
annual Base Salary, in twenty-four (24) equal monthly installments commencing
one month after the date of Executive’s death; and

(iii)
Executive’s spouse and dependents shall continue to be covered under the
Company’s group health plan pursuant to Section 3(e)(i) above, at active
employee rates for dependent coverage, for twenty-four (24) months after the
date of Executive’s death, and, thereafter, Executive’s spouse and dependents
shall be eligible to exercise their rights to COBRA coverage with respect to
such group health plan at their expense.

(e)    Payments Due Upon Termination Due to Disability. If the Company
terminates Executive’s employment due to “Disability” pursuant to Section 4(d)
above, the Company shall have no obligation to Executive, except:
(i)
the Company shall pay Executive any Accrued Compensation;

(ii)
the Company shall continue to pay Executive, subject to Section 5(f), in monthly
installments commencing one month after the effective date of termination: (A)
for 12 months at the rate of 100% of the sum of his then current Base Salary
plus his target bonus with respect to the year in which the termination occurs
(or, if the target bonus for such year has not been established as of the date
of termination, the target bonus for the prior year); and (B) for 24 months
thereafter at the rate of 60% of the sum of his then current Base Salary plus
his target bonus with respect to the year in which the termination occurs (or,
if the target bonus for such year has not been established as of the date of
termination, the target bonus for the prior year). The Company will






--------------------------------------------------------------------------------





be entitled to receive in payment from Executive or by taking a credit against
the payments to be made under this Section 5(e)(ii) a sum equal to any Company
provided long-term disability insurance benefit paid to or for the benefit of
Executive during such 36 month period; and
(iii)
Executive shall continue to be covered under the Company’s group health plan
pursuant to Section 3(e)(i) above, including any spousal and dependent coverage,
at active employee rates for five and one-half (5½) years after the effective
date of Executive’s termination, and, thereafter, Executive shall be eligible to
exercise his rights to COBRA continuation coverage with respect to such group
health plan for Executive, and, where applicable, Executive’s spouse and
eligible dependents, at Executive’s expense.

(f)    Six (6) Month Delay. If, at the time Executive becomes entitled to
payments and benefits under Section 5 of this Agreement (“Severance Payment”),
Executive is a Specified Employee (within the meaning of Code Section 409A and
using the identification methodology selected by the Company from time to time),
then, notwithstanding any other provision in Section 5 to the contrary, the
following provision shall apply. No Severance Payment considered by the Company
in good faith to be deferred compensation under Code Section 409A that is
payable upon Executive’s separation from service (as defined and determined
under Code Section 409A), and not subject to an exception or exemption
thereunder, shall be paid to Executive until the date that is six (6) months
after Executive’s effective date of termination. Any such Severance Payment that
would otherwise have been paid to Executive during this six-month period shall
instead be aggregated and paid to Executive on or as soon as administratively
feasible after the date that is six (6) months after Executive’s effective date
of termination, but not later than 60 days after such date. Any Severance
Payment to which Executive is entitled to be paid after the date that is six (6)
months after Executive’s effective date of termination shall be paid to
Executive in accordance with the terms of Section 5.
(g)    Release. Executive shall not be entitled to receive any of the payments
or benefits set forth in Section 5 (excepting any Accrued Compensation), and
said payments and benefits shall be forfeited without further action by the
Company, unless Executive (or if applicable, Executive’s beneficiaries and/or
estate) executes a general release substantially in the form of Exhibit A (the
“General Release”) and, on or prior to the 60th day following the date of
termination (or such shorter period as set forth therein), such General Release
becomes effective and irrevocable in accordance with the terms thereof. With
respect to any of the payments or benefits pursuant to this Section 5 considered
by the Company in good faith to be deferred compensation under Code Section
409A, any amounts that would otherwise be payable during the 60-day period in
the absence of the preceding General Release requirement shall be payable and
effective on the 60th day after Executive’s termination of employment.
6.    Certain Definitions
.
(a)    The term “Lawson Entities” shall mean Parent, any Subsidiary of Parent
and any other entity in which any one or more of them has an ownership interest
at any time during Executive’s employment with the Company and during the
Restriction Period whether such entity is in the United States or elsewhere.





--------------------------------------------------------------------------------





(b)    The term “Restriction Period” means the period of time in which Executive
is employed by the Company and a period of eighteen (18) months after the
effective date of Executive’s termination.
(c)    The term “Lawson Entities’ Products, Systems and Services” means:
(i)
the acquisition for and the distribution and sale of fasteners, parts, hardware,
pneumatics, hydraulic and other flexible hose fittings, tools, safety items and
electrical and shop supplies, automotive and vehicular products, chemical
specialties, maintenance chemicals and other chemical products, welding products
and related items, all as more particularly described in the Lawson Entities’
sales kits and manuals;

(ii)
the sale and distribution and the providing of systems and services related to
the items described in Section 6.1(c)(i);

(iii)
the manufacture, sale and distribution of production and specialized parts and
supplies described in Section 6.1(c)(i);

(iv)
the provision of just-in-time inventories of component parts described in
Section 6.1(c)(i) to original equipment manufacturers and of maintenance and
repair parts described in Section 6.1(c)(i) to a wide variety of users; and

(v)
the provision of in-plant inventory systems and of electronic vendor-managed,
inventory systems to various customers, related to the items described in
Section 6.1(c)(i).

(d)    The term “Competitive Products, Systems and Services” shall mean
products, systems or services in existence or under development during
Executive’s employment with the Company which are the same as or substantially
similar to or functional equivalents of those of the Lawson Entities including,
without limitation, those which are or may be provided to the Lawson Entities’
customers on behalf of the Lawson Entities by employees, agents, or sales
representatives of the Lawson Entities.
(e)    The term “Confidential Information” shall mean all information,
including, but not limited to, trade secrets disclosed to Executive or known by
Executive as a consequence of or through Executive’s employment by the Company,
concerning the products, services, systems, customers and agents of the Lawson
Entities, and specifically including without limitation: computer programs and
software, unpatented inventions, discoveries or improvements; marketing,
organizational and product research and development; marketing techniques;
promotional programs; compensation and incentive programs; customer loyalty
programs; inventory systems; business plans; sales forecasts; personnel
information, including but not limited to the identity of employees and agents
of the Lawson Entities, their responsibilities, competence, abilities, and
compensation; pricing and financial information; customer lists and information
on customers or their employees, or their needs and preferences for the Lawson
Entities’ Products, Systems and Services; information concerning planned or
pending acquisitions or divestitures; and information concerning purchases of
major equipment or property, and which:
(i)
has not been made generally available to the public; and

(ii)
is useful or of value to the current or anticipated business or research or
development activities of the Lawson Entities, or of any customer or supplier of
the Lawson Entities.






--------------------------------------------------------------------------------





Confidential Information shall not include information which:
(x)
is in or hereafter enters the public domain through no fault of Executive;

(y)
is obtained by Executive from a third party having the legal right to use and to
disclose the same without restriction; or

(z)
was in the possession of Executive prior to receipt from the Lawson Entities (as
evidenced by Executive’s written records predating the first date of employment
with the Company).

Confidential Information also does not include Executive’s general skills and
experience as defined under the governing law of this Agreement.
(f)    The term “Unauthorized Person or Entity” shall mean any individual or
entity who or which has not signed an appropriate secrecy or confidentiality
agreement with the Lawson Entities, or is not a current or target customer with
whom Confidential Information is shared in the mutual interest of that person or
entity and the Lawson Entities.
(g)    For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if:
(i)
any “person” or “group” of “persons” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder) is or becomes the beneficial owner, directly or
indirectly, of securities representing voting power, as of the date of
determination, of then outstanding securities representing 50% or more of the
combined voting power of Parent’s then outstanding securities as of such date of
determination; or

(ii)
there is a merger, consolidation or reorganization involving Parent, or any
direct or indirect subsidiary of Parent, unless:

(A)
the stockholders of Parent immediately before such merger, consolidation or
reorganization will own, directly or indirectly, immediately following such
merger, consolidation or reorganization, at least fifty percent (50%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) or any parent thereof in substantially the same proportion as
their ownership of the voting securities of Parent immediately before such
merger, consolidation or reorganization; and

(B)
the individuals who were members of the Board immediately prior to the execution
of the agreement providing for such merger, consolidation or reorganization
constitute a majority of the members of the board of directors of the Surviving
Corporation (or parent thereof); and






--------------------------------------------------------------------------------





(C)
no “person” or “group” of “persons” as defined above is the beneficial owner of
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation (or parent thereof); or

(iii)
there is a sale or other disposition of all or substantially all of the assets
of Parent to an entity other than an entity:

(A)
of which at least fifty percent (50%) of the combined voting power of the
outstanding voting securities are owned, directly or indirectly, by stockholders
of Parent in substantially the same proportion as their then current ownership
of the voting securities of Parent; and

(B)
of which a majority of the board of directors is comprised of the individuals
who were members of the Board immediately prior to the execution of the
agreement providing for such sale or disposition; and

(C)
of which no “person” or “group” of “persons” as defined above is the beneficial
owner of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of such entity (or parent thereof); or

(iv)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”), cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
effective date hereof whose election, or nomination for election by Parent
stockholders, was approved by a vote of at least four-fifths (4/5) of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, unless any such individual’s
initial assumption of office occurs as a result of either an actual or
threatened election contest (including, but not limited to, a consent
solicitation).

(h)    The term “Code” shall mean the Internal Revenue Code of 1986, as amended.
(i)    The term “Code Section 409A” shall mean Section 409A of the Code and all
regulations issued thereunder and applicable guidance thereto.
(j)    The term “Subsidiary” means, with respect to any person or entity, any
corporation, association or other entity of which more than 50% of the combined
voting power is owned, directly or indirectly, by such person or entity and one
or more other Subsidiaries of such person or entity.
(k)    The term “Section 409A Change in Control” means any “change in control
event” within the meaning of Code Section 409A determined in accordance with the
uniform methodology and procedures adopted by the Company.
7.    Protection of Company Assets
.





--------------------------------------------------------------------------------





(a)    Non-Competition. Executive expressly agrees that, during the Restriction
Period, provided that there shall not have occurred and be continuing any
material non-compliance by the Company with its obligations under this
Agreement, he shall not, in the United States, Canada and Mexico, directly or
indirectly, as an owner, officer, director, employee, agent, advisor, financier,
or in any other form or capacity, on behalf of himself or any other person, firm
or other business entity, engage in or be concerned with any Competitive
Products, Systems and Services, or any other duties or pursuits for monetary
gain which interfere with or restrict Executive’s activities on behalf of the
Lawson Entities or constitute competition with the business of the Lawson
Entities as conducted or proposed to be conducted during the term of this
Agreement or, with respect to applicable periods following Executive’s
termination, as conducted or proposed to be conducted as of the date of
Executive’s termination. The foregoing notwithstanding, nothing herein contained
shall be deemed to prevent Executive from investing his money in the capital
stock or other securities of any corporation whose stock or securities are
publicly-owned or are regularly traded on any public exchange, provided that
Executive does not own more than a one percent (1%) interest therein.
(b)    Confidentiality. Executive hereby acknowledges that, during the course of
Executive’s employment, Executive has and will learn or develop Confidential
Information in trust and confidence. Executive agrees to use the Confidential
Information solely for the purpose of performing his duties hereunder and not
for his own private use or commercial purposes. Executive acknowledges that
unauthorized disclosure or use of Confidential Information, other than in
discharge of Executive’s duties, will cause the Lawson Entities irreparable
harm. Except to the extent permitted pursuant to Section 10(p), Executive shall
maintain Confidential Information in strict confidence at all times and shall
not divulge Confidential Information to any Unauthorized Person or Entity, or
use in any manner, or knowingly allow another to use, any Confidential
Information, without the Company’s prior written consent, during the term of
employment or thereafter, for as long as such Confidential Information remains
confidential. Executive further acknowledges that the Lawson Entities operate
and compete internationally and that the Lawson Entities will be harmed by the
unauthorized disclosure or use of Confidential Information regardless of where
such disclosure or use occurs, and that therefore this confidentiality agreement
is not limited to any single state or other jurisdiction.
(c)    Non-Solicitation. During the Restriction Period, provided that there
shall not have occurred and be continuing any material non-compliance by the
Company with its obligations under this Agreement, Executive shall not, directly
or indirectly, for himself or on behalf of any person, firm or other entity,
solicit, induce or encourage any person to leave her/his employment, agency or
office with the Lawson Entities. During the Restriction Period, provided that
there shall not have occurred and be continuing any material non-compliance by
the Company with its obligations under this Agreement, Executive shall not,
directly or indirectly, for himself or on behalf of any person, firm or other
entity, hire or retain or participate in hiring or retaining any person who then
is an employee of or agent for the Lawson Entities or any person who has been an
employee of or agent for the Lawson Entities at any time in the 90 days prior to
termination of Executive’s employment, unless the Company is informed and gives
its approval in writing prior to the hiring or retention.
Given Executive’s office and his participation in the development, sales,
marketing, servicing and provision of the Lawson Entities’ Products, Systems and
Services, Executive acknowledges that Executive has and will learn or develop
Confidential Information relating to the development, sales, marketing,
servicing or provision of the Lawson Entities’ Products, Systems and Services,
and the Lawson Entities’ customers and prospective customers. Executive further
acknowledges that the Lawson Entities’ relationships with its customers have
substantial value to the Lawson Entities. Therefore, during the Restriction
Period, provided that there shall not have occurred and be continuing any
material non-compliance by the Company with its obligations under this
Agreement, Executive shall not, directly or indirectly, for himself or on behalf
of any person, firm or other entity, solicit or sell, attempt to sell, or
supervise, participate in, or assist the sale or





--------------------------------------------------------------------------------





solicitation of Competitive Products and Systems to any person, firm or other
entity to which the Lawson Entities sold any of the Lawson Entities’ Products,
Systems and Services during the last two (2) years of Executive’s employment
with the Company prior to the effective date of termination. However, this
Section 7(c) shall not prohibit the solicitation of any actual or potential
customer of the Lawson Entities which does not fall within the preceding
description. This Section 7(c) is independent of the obligations of
confidentiality under this Agreement and the non-compete provisions of this
Agreement.
(d)    Return of Property. All notes, lists, reports, sketches, plans, data
contained in computer hardware or software, memoranda or other documents
concerning or related to the Lawson Entities’ business which are or were
created, developed, generated or held by Executive during employment, whether
containing or relating to Confidential Information or not, are the property of
the Lawson Entities and shall be promptly delivered to the Company upon
termination of Executive’s employment for any reason whatsoever. During the
course of employment, Executive shall not remove any of the above property,
including but not limited to, Confidential Information, or reproductions or
copies thereof, or any apparatus containing any such property or Confidential
Information, from the Company’s premises without prior written authorization
from the Company, other than in the normal execution of Executive’s duties.
(e)    Assignment of Intellectual Property Rights. Executive agrees to assign to
the Company any and all intellectual property rights including patents,
trademarks, copyrights and business plans or systems developed, authored or
conceived by Executive, whether alone or jointly, while employed by and relating
to the business of the Lawson Entities. Executive agrees to cooperate with the
Company to perfect ownership rights thereof in the Company. This agreement does
not apply to an invention for which no equipment, supplies, facility or
Confidential Information was used and which was developed entirely on
Executive’s own time, unless: (1) the invention relates to the business of the
Lawson Entities or to actual or anticipated research or development of the
Lawson Entities; or (2) the invention results from any work performed by
Executive for the Lawson Entities.
(f)    Unfair Trade Practices. During the term of this Agreement and at all
times thereafter, Executive shall not, directly or indirectly, engage in or
assist others in engaging in any unfair trade practices with respect to the
Lawson Entities.
(g)    Remedies. Executive acknowledges that failure to comply with the terms of
this Section 7 will cause irreparable loss and damage to Company. Therefore,
Executive agrees that, in addition and cumulative to any other remedies at law
or equity available to the Company for Executive’s breach or threatened breach
of this Agreement, the Company is entitled to specific performance or injunctive
relief against Executive to prevent such damage or breach, and a temporary
restraining order and preliminary injunction may be granted to the Company for
this purpose immediately at its request upon commencement of any suit, without
prior notice and without posting any bond. The existence of any claim or cause
of action Executive may have against the Company will not constitute a defense
thereto. In addition, the Company will be relieved of any obligation to provide
to Executive any and all termination payments and benefits (excepting Accrued
Compensation) which would otherwise accrue, be continued, or become due and
payable under this Agreement following such breach or threatened breach, except
that such payments and benefits shall accrue during the period of alleged
threatened breach or alleged breach and shall be due and payable to Executive
immediately upon either (a) a determination by the Company or arbitrator or
court, or (b) agreement of the parties, that Executive was not in breach. Each
party agrees that all remedies expressly provided for in this Agreement are
cumulative of any and all other remedies now existing at law or in equity. In
addition to the remedies provided in this Agreement, the parties will be
entitled to avail themselves of all such other remedies as may now or hereafter
exist at law or in equity for compensation, and for the specific enforcement of
the covenants contained in this Agreement. Resort to any remedy provided for in
this Section 7 or provided for by law will not prevent the concurrent or
subsequent employment of any other appropriate





--------------------------------------------------------------------------------





remedy or remedies, or preclude a recovery of monetary damages and compensation.
Each party agrees that no party hereto shall be required to post a bond or other
security to seek an injunction. In the event that a court of competent
jurisdiction declares that any of the remedies outlined in this Section 7(g) are
unavailable as a matter of law, the remainder of the remedies outlined in this
Section 7(g) shall remain available to the Company.
(h)    Enforceability. If any of the provisions of this Section 7 are deemed by
a court or arbitrator having jurisdiction to exceed the time, geographic area or
activity limitations the law permits, the limitations will be reduced to the
maximum permissible limitation, and Executive and the Company authorize a court
or arbitrator having jurisdiction to reform the provisions to the maximum time,
geographic area and activity limitations the law permits; provided, however,
that such reductions apply only with respect to the operation of such provision
in the particular jurisdiction in which such adjudication is made.
(i)    Sufficiency of Consideration. Executive acknowledges that the
consideration that Executive will receive pursuant to this Agreement serves as
sufficient consideration for Executive’s promises to abide by the restrictive
covenants set forth in this Section 7.
8.    Governing Law and Disputes
.
(a)    This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Illinois, without regard to its conflict of law principles.
(b)    The Company and Executive agree to attempt to resolve any employment
related dispute between them quickly and fairly, and in good faith. Should such
a dispute remain unresolved, the Company and Executive irrevocably and
unconditionally agree to submit to the exclusive jurisdiction of the courts of
the State of Illinois and of the United States located in Chicago, Illinois over
any suit, action or proceeding arising out of or relating to this Agreement. The
Company and Executive irrevocably and unconditionally agree to personal
jurisdiction and venue of any such suit, action or proceeding in the courts of
the State of Illinois or of the United States located in Chicago, Illinois.
9.    Cooperation After Termination of Employment
. Following the termination of Executive’s employment by the Company, regardless
of the reason for termination, Executive will reasonably cooperate with the
Company and Parent in the prosecution or defense of any claims, controversies,
suits, arbitrations or proceedings involving events occurring prior to the
termination of this Agreement. Executive acknowledges that in light of his
position as President and Chief Executive Officer of the Company and Parent, he
is in the possession of Confidential Information that may be privileged under
the attorney-client and/or work product privileges. Executive agrees to maintain
the confidences and privileges of the Company and Parent and acknowledges that
any such confidences and privileges belong solely to the Company and Parent and
can only be waived by the Company or Parent, as applicable, not Executive. In
the event Executive is subpoenaed to testify or otherwise requested to provide
information in any matter, including without limitation, any court action,
administrative proceeding or government audit or investigation, relating to the
Company or Parent, Executive agrees that: (a) he will promptly notify the
Company and Parent of any subpoena, summons or other request to testify or to
provide information of any kind no later than three (3) days after receipt of
such subpoena, summons or request and, in any event, prior to the date set for
him to provide such testimony or information; (b) he will cooperate with the
Company and Parent with respect to such subpoena, summons or request for
information; (c) he will not voluntarily provide any testimony or information
without permission of the Company unless





--------------------------------------------------------------------------------





otherwise required by law or in accordance with Section 10(p); and (d) he will
permit the Company to be represented by an attorney of the Company’s choosing at
any such testimony or with respect to any such information to be provided, and
will follow the instructions of the attorney designated by the Company with
respect to whether testimony or information is privileged by the attorney-client
and/or work product privileges of the Company or Parent, unless otherwise
required by law. The parties agree that the Company shall be responsible for all
reasonable expenses of Executive incurred in connection with the fulfillment of
Executive’s obligations under this Section 9. The parties agree and acknowledge
that nothing in this Section 9 is meant to preclude Executive from fully and
truthfully cooperating with any government investigation or in accordance with
Section 10(p).
10.    Miscellaneous
.
(a)    Superseding Effect. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements, and writings, including
without limitation (i) the Employment Agreement, dated as of October 16, 2012,
between the Company and Executive and (ii) the Employment Agreement, dated as of
January 12, 2015, between the Company and Executive, and expresses the entire
agreement between the parties with respect to Executive’s employment by the
Company; provided, however, that the terms of any Benefit Plans will remain
applicable to the particular Benefit Plan, except as expressly modified herein.
All such other negotiations, commitments, agreements and writings will have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing will have no further rights or obligations
thereunder. The parties agree and acknowledge that the definitions of terms
applicable to this Agreement may be different than the definitions of those same
terms in Benefit Plans and may result in seemingly contradictory results. For
example, a change in control under this Agreement may not constitute a change in
control under the LTIP. The parties agree and acknowledge that such seemingly
contradictory results are intended, and that this Agreement shall be governed
solely by the terms and definitions set forth herein and that the Benefit Plans
shall be governed solely by the terms and definitions set forth in the Benefit
Plans, except as expressly modified herein.
(b)    Amendment and Modification. Except as provided in Section 10(c), neither
Executive nor the Company may modify, amend or waive the terms of this Agreement
other than by a written instrument signed by Executive and the Company. Either
party’s waiver of the other party’s compliance with any specific provision of
this Agreement is not a waiver of any other provision of this Agreement or of
any subsequent breach by such party of a provision of this Agreement. No delay
on the part of any party in exercising any right, power or privilege hereunder
will operate as a waiver thereof.
(c)    Section 409A. It is also the intention of this Agreement that all income
tax liability on payments made pursuant to this Agreement or any Benefit Plans
be deferred until Executive actually receives such payment to the extent Code
Section 409A applies to such payments, and this Agreement shall be interpreted
in a manner consistent with this intent. Therefore, if any provision of this
Agreement or any Benefit Plans is found not to be in compliance with any
applicable requirements of Code Section 409A, that provision will be deemed
amended and will be construed and administered, insofar as possible, so that
this Agreement and any Benefit Plans, to the extent permitted by law and deemed
advisable by the Company, do not trigger taxes and other penalties under Code
Section 409A; provided, however, that Executive will not be required to forfeit
any payment otherwise due without his written consent. In the event that,
despite the parties’ intentions, any amount hereunder becomes taxable prior to
the date that it would otherwise be paid, the Company shall pay to the Executive
(which payment may be made in whole or in part by way of direct remittance to
appropriate tax authorities) the portion of such amount needed to pay applicable
income and





--------------------------------------------------------------------------------





excise taxes and any interest or other penalties on such amounts. Any remaining
portion of such amount shall be paid to Executive at the time otherwise
specified in this Agreement, subject to Section 5(f).
Solely for purposes of determining the time and form of payments due under this
Agreement or otherwise in connection with his termination of employment with the
Company and that are subject to Code Section 409A, Executive shall not be deemed
to have incurred a termination of employment unless and until he shall incur a
“separation from service” within the meaning of Code Section 409A. It is
intended that each payment or installment of a payment and each benefit provided
under this Agreement shall be treated as a separate “payment” for purposes of
Code Section 409A. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Code Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.
Nothing in this Section 10(c) increases the Company’s obligations to Executive
under this Agreement or any Benefit Plans. Executive remains solely liable for
any taxes, including but not limited to any penalties or interest due to Code
Section 409A or otherwise, on the payments made hereunder or under any Benefit
Plans. The preceding provisions shall not be construed as a guarantee by the
Company of any particular tax effect for payments made pursuant to this
Agreement or any Benefit Plans.
(d)    Parachute Payments. Notwithstanding anything to the contrary herein or in
any Benefit Plan, in the event it shall be determined that any monetary amounts
or benefits due or payable by the Company to Executive (whether paid or payable,
or due or distributed) are or will become subject to any excise tax under
Section 4999 of the Code (collectively “Excise Taxes”), then the amounts or
benefits otherwise due or payable to Executive pursuant to this Agreement or any
Benefit Plans shall be reduced to the extent necessary so that no portion of
such amounts or benefits shall be subject to the Excise Taxes, but only if (i)
the net amount of such amounts and benefits, as so reduced (and after the
imposition of the total amount of taxes under federal, state and local law on
such amounts and benefits), is greater than (ii) the excess of (A) the net
amount of such amounts and benefits, without reduction (but after imposition of
the total amount of taxes under federal, state and local law) over (B) the
amount of Excise Taxes to which Executive would be subject on such unreduced
amounts and benefits.
If it is determined that Excise Taxes will or might be imposed on Executive in
the absence of such reduction, the Company and Executive shall make good faith
efforts to seek to identify and pursue reasonable action to avoid or reduce the
amount of Excise Taxes; provided, however, that this sentence shall not be
construed to require Executive to accept any further reduction in the amount or
benefits that would be payable to him in the absence of this sentence. The
provisions of this Section 10(d) shall override and control any inconsistent
provision in the LTIP.
All determinations required to be made under this Section 10(d), including
whether reduction is required, the amount of such reduction and the assumptions
to be utilized in arriving at such determination, shall be made in good faith by
an independent accounting firm selected by the Company in accordance with
applicable law (the “Accounting Firm”), in consultation with tax counsel
reasonably acceptable to Executive. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. If the Accounting Firm determines that no
excise tax under Section 4999 of the Code is payable by Executive, the Company
shall





--------------------------------------------------------------------------------





request that the Accounting Firm furnish Executive with written guidance that
failure to report such excise tax on Executive’s applicable federal income tax
return would not result in the imposition of a negligence or similar penalty.
(e)    Withholding. The Company will reduce its compensatory payments to
Executive hereunder for withholding and FICA and Medicare taxes and any other
withholdings and contributions required by law.
(f)    Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Any prohibition or finding of unenforceability
as to any provision of this Agreement in any one jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
(g)    Mitigation. Executive shall not be required to seek employment or
otherwise mitigate Executive’s damages in order to be entitled to the benefits
and payments to which Executive is entitled under this Agreement.
(h)    Expenses. Each of the Company and Executive will bear its own expenses in
connection with the negotiation of this Agreement and the resolution of any
disputes hereunder.
(i)    Binding Agreement; Assignment. The Agreement is binding upon and shall
inure to the benefit of Executive’s heirs, executors, administrators or other
legal representatives, upon the successors of the Company and upon any entity
into which the Company merges or consolidates. The Company shall assign or
otherwise transfer this Agreement and all of its rights, duties, obligations or
interests under it or to any successor to all or substantially all of its
assets. Upon such assignment or transfer, any such successor will be deemed to
be substituted for the Company for all purposes. Executive may not assign or
delegate the obligations of Executive under this Agreement.
(j)    Interpretation. This Agreement will be interpreted without reference to
any rule or precept of law that states that any ambiguity in a document be
construed against the drafter.
(k)    Executive Acknowledgment. Executive acknowledges that Executive has read
and understands this Agreement and is entering into this Agreement knowingly and
voluntarily.
(l)    Continuing Obligations. Notwithstanding the termination of Executive’s
employment hereunder for any reason or anything in this Agreement to the
contrary, all post-employment rights and obligations of the parties, including
but not limited to those set forth in Sections 5, 7, 8, and 9, and any
provisions necessary to interpret or enforce those rights and obligations under
any provision of this Agreement, will survive the termination or expiration of
this Agreement and remain in full force and effect for the applicable periods.
(m)    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(n)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.





--------------------------------------------------------------------------------





(o)    Notice. Any notice by any party to the other party must be mailed by
registered or certified mail, postage prepaid, to the address specified below,
or to any change of address indicated by either party upon receipt of written
notice of same:
Michael G. DeCata
At the address on file with the Company
Lawson Products, Inc.
8770 W. Bryn Mawr Avenue
Suite 900
Chicago, IL 60631
Attention: General Counsel


Notice will be deemed received on the third business day following the day on
which it was mailed, postage prepaid.


(p)    Permitted Reports and Disclosures. Notwithstanding anything in this
Agreement to the contrary (including without limitation Sections 7(b) and 10),
Executive understands that he may report possible violations of federal law or
regulation to any governmental agency or entity, or make other disclosures that
are protected under federal law or regulation. Executive also understands that
nothing in this Agreement requires Executive to obtain prior authorization from
the Company to make any such reports or disclosures to any governmental agency
or entity or to notify the Company that Executive has made such reports or
disclosures. Moreover, Executive understands that he may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made: (a) in confidence to a federal, state, or local
government official, either director or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Without prior authorization of
the Company, however, the Company does not authorize Executive to disclose to
any third party (including any government official or any attorney Executive may
retain) any communication and/or document that is covered by the Company’s
attorney-client privilege.
[SIGNATURE LINES ON NEXT PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
EXECUTIVE:




\s\ Michael G. DeCata        
Michael G. DeCata


LAWSON PRODUCTS, INC.


By:\s\ Neil E. Jenkins        
Neil E. Jenkins
Executive Vice President, General Counsel and Secretary

















